 





AGREEMENT

 

 

This Agreement is made this 15th day of August 2011, between BMX DEVELOPMENT
CORP. (“BMX”), a Florida corporation, Michael Bongiovanni, an individual
shareholder and Chief Executive Officer of BMX, Panache LLC ("Panache"), a New
York Limited Liability Company, James Dale, an individual member and Manager of
Panache, and the individual members of Panache (collectively the “Panache
Members”).

 

Recitals

 

WHEREAS, BMX desires to issue new shares of common stock in itself to the
Panache Members sufficient to transfer control of BMX to the Panache Members in
return for the acquisition of 100% of the ownership interests of Panache; and

 

WHEREAS, Bongiovanni desires to sell 2,540,000 shares of common stock of BMX
that he owns individually to Dale; and

 

WHEREAS, the parties wish to memorialize the terms and conditions of their
transaction;

 

 

NOW THEREFORE, in consideration of the mutual promises set forth below and
intending to be legally bound, the parties agree as follows:

 

TERMS

 

 

1.               Issuance of New Shares and Transfer of Bongiovanni Shares. At
Closing (as defined below), BMX shall issue to the Panache Members a total of
17,440,000 shares of common stock in BMX (the “BMX Shares”) and Bongiovanni
shall transfer good, marketable and indefeasible title to an additional
2,560,000 shares of common stock of BMX (the “Bongiovanni Shares”) to the
Panache Members free and clear of all liens and encumbrances. The total of 20
million shares shall be distributed to the Panache Members in the following
amounts:

 

James Dale 13,000,000 Agata Podedworny 4,000,000 MIS Beverage Holdings LLC
2,000,000 Sjoerd de Jong 1,000,000

 

2.               Transfer of Panache Ownership Interests. At Closing, the
Panache Members shall transfer to BMX 100% of their ownership interests in
Panache (“Units of Membership”).

 

3.               Payment to Bongiovanni. The Panache Members shall pay $125,000
to Bongiovanni for the Bongiovanni Shares as follows: (a) upon the execution of
this Agreement $25,000 shall be deposited in escrow (the “Escrow Funds”) with
Greentree Financial Group, Inc. (“Greentree”), 7951 SW 6th St., Ste. 216,
Plantation, FL 33324, which Greentree shall disburse to Bongiovanni at Closing;
and (b) the remaining $100,000 shall be paid at Closing. If Closing does not
take place for a reason other than a breach of this Agreement by BMX or
Bongiovanni, Greentree shall pay the Escrow Funds to Bongiovanni.

 

4.               Tax Free Nature of Transaction. It is the intent of the parties
that the transactions contemplated by this Agreement be treated as a tax free
transaction and the parties shall cooperate fully with each other to take such
actions as necessary to insure the tax-free nature of the transactions.

 

5.               Plan of Exchange and Closing. A Plan of Exchange in a form and
content satisfactory to BMX and Panache shall be prepared by Panache at its
expense and shall be executed by BMX and Panache not later than 30 days after
the signing of this Agreement. The date on which the Plan of Exchange is
executed shall be the Closing for purposes of this Agreement.

 

6.               Audited Financial Statements of Panache. Not more than 71 days
after the Closing, Panache shall at its sole cost and expense provide to BMX
audited financial statements of Panache for 2010 and 2009 ("Audit Report"), as
required by the Securities and Exchange Commission. The Audit Report shall be
performed by an accounting firm registered with the Public Company Accounting
Oversight Board.

 

7.               Public Filings. BMX shall, at its sole cost and expense prior
to Closing, (a) prepare and file with the Securities and Exchange Commission
("SEC") all filings, including without limitation Forms 8-K and Schedule 14C,
Schedule 14F-1, required to be made in connection with this Agreement or the
transactions to be completed pursuant to this Agreement; and (b) make all
notifications to shareholders or federal, state and local government agencies
required by law or regulation or otherwise appropriate in connection with this
Agreement or the transactions to be completed pursuant to this Agreement.

 

8.               Representations of BMX and Bongiovanni. To induce Panache, Dale
and each of the Panache Members to enter into this transaction and intending for
them to rely on them, BMX and Bongiovanni represent and warrant that as of the
signing of this Agreement and the date of Closing:

 

a.                BMX is a corporation duly organized, validly existing and in
good standing under the laws of the State of Florida, and has all requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby and to perform all
the terms and conditions hereof and thereof to be performed by it.

 

b.               BMX and Bongiovanni have the power and authority (including
full corporate power and authority) to execute and deliver this Agreement and to
perform its or his obligations hereunder. All corporate actions or proceedings
to be taken by or on the part of BMX and/or Bongiovanni to authorize and permit
the due execution and valid delivery of this Agreement and the transactions
contemplated hereunder have been or will have been prior to the Closing duly and
properly taken. This Agreement has been duly executed and validly delivered by
BMX and Bongiovanni and constitutes the legal, valid and binding obligation of
each of them enforceable in accordance with its terms and conditions.

 

c.                The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereunto will not (with or
without the giving of notice or the lapse of time, or both) (i) violate any
provision of the charter or bylaws of BMX, (ii) violate, or, require any
consent, authorization or approval of, or exemption by, or filing under any
provision of any law, statute, rule or regulation to which BMX or Bongiovanni
are subject, (iii) violate any judgment, order, writ or decree of any court
applicable to BMX or Bongiovanni, or (iv) result in a breach of, constitute a
default under any contract, agreement or instrument to which BMX or Bongiovanni
are a party.

 

d.               BMX has the authority to issue up to 200,000,000 shares of
common stock and has only a single class of stock;

 

e.                Not more than 4,914,500 shares of stock in BMX have been
issued and are outstanding;

 

f.                As part of the sale of common shares under a private placement
to unrelated third parties in 2009, BMX issued not more than 18,500 stock
warrants at an exercise price of $2.00 per share and all such warrants which
will expire on the third anniversary of their issuance in 2012 if they have not
been exercised by then;

 

g.               Other than as set forth above, there are no preemptive rights,
options warrants, conversion privileges or other rights or agreements presently
outstanding for the purchase or acquisition from BMX of any of its authorized
but unissued stock of any class;

 

h.               After the transactions contemplated by this Agreement, the
Panache Members (including Dale) shall, as a group, own approximately 89.6% of
then issued and outstanding shares of BMX common stock;

 

 

To the

 

 

 

i.                 extent any shareholders of BMX stock are entitled to
dissenter’s rights under the pertinent laws in the State of Florida in
connection with any of the transactions contemplated under this Agreement, BMX
shall have satisfied and paid any such obligations in full;

 

 

 

j.                 All known or potential liabilities of BMX, including, but not
limited to, any notes payable, loans payable, accounts payable and accrued
expenses, accrued payroll and compensation, as well as any liabilities shown on
its last quarterly report filed with the Securities and Exchange Commission,
shall have been paid in full prior to Closing.

 

k.               The BMX Shares shall be fully paid and non-assessable and free
of all liens and encumbrances.

 

l.                 Bongiovanni is the sole beneficial holder of each of the
Bongiovanni Shares and has good and marketable title to the Bongiovanni Shares.
There exists no liens, claims, options, proxies, voting agreements, charges or
encumbrances of whatever nature affecting the Bongiovanni Shares. Bongiovanni
has sole voting power and sole power to issue instructions with respect to the
voting of, and the exercise of any of the rights accruing to the record or
beneficial holder of the Bongiovanni Shares.

 

m.             Upon transfer to them, the Panache Members will acquire good
title to the BMX Shares and the Bongiovanni Shares, free and clear of all liens,
claims, options, proxies, voting agreements, charges or encumbrances of whatever
nature affecting them.

 

n.               The BMX operating account shall have no less than $50,000 cash
in it.

 

o.               The business and financial information about BMX that has been
disclosed is true and correct in all material respects.

 

p.      There is no action, suit, investigation, claim, arbitration or
litigation pending or threatened against BMX or Bongiovanni.

 

q.               These representations shall survive closing and remain
effective for two years after Closing.

 

9.               Representations of Panache and Panache Members. To induce BMX
and Bongiovanni to enter into this transaction and intending for them to rely on
them, Panache and Panache Members represent and warrant that as of the signing
of this Agreement and the date of Closing:



 

 

a.                Panache is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of New York, and has
all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and thereby and
to perform all the terms and conditions hereof and thereof to be performed by
it.

 

b.               Panache and Panache Members have the power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its or their obligations hereunder. All corporate
actions or proceedings to be taken by or on the part of Panache and/or Panache
Members to authorize and permit the due execution and valid delivery of this
Agreement and the transactions contemplated hereunder have been or will have
been prior to the Closing duly and properly taken. This Agreement has been duly
executed and validly delivered by Panache and Panache Members and constitutes
the legal, valid and binding obligation of each of them enforceable in
accordance with its terms and conditions.

 

c.                The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereunto will not (with or
without the giving of notice or the lapse of time, or both) (i) violate any
provision of the Amended and Restated Operating Agreement of Panache, (ii)
violate, or, require any consent, authorization or approval of, or exemption by,
or filing under any provision of any law, statute, rule or regulation to which
Panache and Panache Members are subject, (iii) violate any judgment, order, writ
or decree of any court applicable to Panache and Panache Members, or (iv) result
in a breach of, constitute a default under any contract, agreement or instrument
to which Panache and Panache Members are a party.

 

d.               The Panache Members are the beneficial owners of 100% of the
Units of Membership in Panache and have good and marketable title to those Units
of Membership free and clear of any liens or encumbrances, claims, options,
voting agreement or charges.

 

e.                The business and financial information about Panache that has
been disclosed is true and correct in all material respects.

 

f.       There is no action, suit, investigation, claim, arbitration or
litigation pending or threatened against Panache or any of the Panache Members.

 

g.               These representations shall survive closing and remain
effective for two years after Closing.

 

10.            Access to Financial and Business Information/Due Diligence. BMX
and Panache shall cooperate with each other in providing any additional
information the other may reasonably request about their business and financial
affairs prior to Closing. Such information shall be deemed confidential and not
disclosed to any third part without the written consent of the party that
originally provided the information.

 

11.            Indemnification. For two years after closing, BMX and Bongiovanni
covenant and agree to pay, and to indemnify Panache and Panache Members, and
hold them harmless from, against and in respect of, any and all known or unknown
liabilities of BMX that existed prior to Closing.

 

12.            Resignation of Directors and Officers of BMX. At Closing, all
then-existing Officers and Directors of BMX shall tender their respective
resignations, which shall be effective immediately. All actions necessary to
then immediately appoint nominees of Panache to the Board of Directors and as
Officers of BMX shall be taken. If any prior or advance notices are required to
be given under the Charter, By-laws, or other governing documents to permit such
actions to be taken at Closing (such as, by way of illustration only, notice to
shareholders or directors) BMX shall give such notices sufficiently in advance
of Closing so that the required actions can be taken at Closing.

 

13.            Maintenance of BMX’s Trading Status. After Closing, the Panache
Members (having a controlling interest in BMX) shall cause BMX to maintain its
active trading status on the NASD’s Over-the-Counter Bulletin Board quotation
market.

 

14.            Future Transfer of BMX Name. In the event that within two years
after Closing, BMX changes its name to something other than BMX, BMX Development
Corp., or any variation thereof, BMX shall transfer the rights to use the name
to Bongiovanni or his designee.

 

15.            Entire Agreement/Amendment. This Agreement constitute the entire
agreement and understanding between the parties hereto as to the matters set
forth herein and supersede and revoke all prior agreements and understandings,
oral and written, between the parties hereto or otherwise with respect to the
subject matter hereof. No change, amendment, termination or attempted waiver of
any of the provisions hereof shall be binding upon any party unless set forth in
an instrument in writing signed by the party to be bound or their respective
successors in interest.

 

16.            Severability. If any one or more of the provisions contained in
this Agreement is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not in any way be
impaired, unless the provisions held invalid, illegal or unenforceable shall
substantially impair the benefits of the remaining portions of this Agreement.
The parties further agree to replace such invalid, illegal or unenforceable
provision of this Agreement with a valid, legal and enforceable provision that
will achieve to the extent possible, the economic, business and other purposes
of such invalid, illegal or unenforceable provision.

 

17.            Counterparts/Signatures. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original and all of which together shall constitute but one and the same
instrument. Signatures transmitted by fax or email shall be deemed original
signatures.

 

18.            Headings. The headings in this Agreement are for reference
purposes only and shall not be deemed to be a part of this Agreement or to
affect the meaning or interpretation of this Agreement.

 

19.            Third Party Beneficiaries. The representations, warranties,
covenants and agreements contained in this Agreement are for the sole benefit of
the parties hereto, and their respective successors and assigns, and they shall
not be construed as conferring, and are not intended to confer, any rights on
any person or entity.

 

20.            Governing Law and Choice of Forum. The validity and
interpretation of this Agreement shall be construed in accordance with, and
governed by the internal laws of the State of Florida, without giving effect to
principles of conflicts of laws. All claims, disputes or causes of action
relating to or arising out of this Agreement shall be brought, heard and
resolved solely and exclusively by and in a federal or state court situated in
Pinellas or Hillsborough County. Each of the parties hereto agrees to submit to
the jurisdiction of such courts.

 

21.            Cooperation. The Parties hereto shall cooperate fully at their
own expense, except as otherwise provided in this Agreement, with each other and
their respective counsel and accountants in connection with all steps to be
taken as part of their obligations under this Agreement.

 

22.            WAIVER OF JURY TRIAL. THE PARTIES EXPRESSLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT RELATING TO THIS AGREEMENT,
THE PARTIES PREFERRING THAT SUCH DISPUTE BE RESOLVED BY A JUDGE HAVING
JURISDICTION WITH RESPECT TO SUCH DISPUTE.



[SIGNATURES ON FOLLOWING PAGE]
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.

 

 

BMX DEVELOPMENT CORP.

 

 

PANACHE LLC

 

 

By: _____________________________ By:___________________________

Michael J. Bongiovanni, CEO                          James Dale, Manager

 

 

  

 

 

_________________________________

Michael J. Bongiovanni, Individually

 



 

 

PANACHE MEMBERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

______________________________ __________________________

James Dale                                   Agata Podedworny

 

 

 

__________________________ MIS BEVERAGE HOLDING LLC,

Sjoerd de Jong

 

 

By: /s/ Maria Gordon, Member

Maria Gordon, Member

 

 

By: /s/ Ian Grutman, Member

Ian Grutman, Member

 

 

 

By: /s/ Samantha Shinman, Member

Samantha Shinman, Member

